DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “31” has been used to designate as the outer coupling means, upper flap and nut.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because:
The connection element using the reference character “20” used in left depiction of Fig. 4 has an arrow illustrating the connection element itself, but in the right depiction of Fig. 4 the same reference character “20” is illustrating a line that as best understood by the Examiner is a longitudinal axis of the device.  
The individual figures of Fig. 4 must be described separately, e.g. Fig. 4a, Fig. 4b, etc.  The Brief description of drawings has to be amended with these changes.  


Specification
The amended specification was received on 21 August 2018.  This amended specification is acceptable.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 4 describes “a mark that determines the lower limit for a proper reading by the scanner”, wherein the present specification is not found said “lower limit” for the proper reading by the scanner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “upper end” in line 7. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the term “it” fails to distinctly claim the subject matter, making the claim indefinite.
Regarding claim 1, the use of the term “lower end with a support surface” in lines 3 and 4, is confusing. It is not understood where said lower end with a support surface is located, e.g. opposed to the “outer upper scanning surface”, the lower end of the “hollow scanning body”, or if it is the lower end of the “intraoral scanning device”. For examination purposes, the recitation will be treated as the distal lower end of the “hollow scanning body”.
Regarding claim 1, the use of the term “lower end” in line 6, is confusing. It is not understood if said “lower end” refers to the “lower end” of line 3-4, if it is related to a lower end of the “connection element”, or that the lower end of the “connection element” is located at the same lower end of the “hollow scanning body” of line 3-4. For examination purposes, the recitation will be treated, as if it is related to the lower end of the “connection element” located at the same lower end of the “hollow scanning body” of line 3-4.
Regarding claim 3, the use of the term “magnet” in line 2 is confusing. It is not understood said “magnet” is the same as the “magnet” of line 7 of claim 1, or if it is a 
Claim 4 recites the limitation "lower scanning surface" in line 3, and the “lower limit” in line 5.  There is insufficient antecedent basis for those limitations in the claim.
Regarding claim 4, the use of the term “to the same” in line 6 is confusing. It is not understood if it refers to the “scanning body” or to the “scanner”. For examination purposes, the recitation will be treated as it refers to the “scanner”.
Claims 7 and 8 recites the limitation "material" in lines 2 and 1 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, uses the recitation that the “material is titanium”, which it is confusing. It is not understood which of the previously described elements the material is titanium.  
Claim 11 recites the limitation "upper cavity" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 and 13 recite the limitation “converter element” in line 2 of each claim. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, the claim describes that “converter element includes two parts separated by a flap, an upper part and a lower part and a through hole”, where the construction of the claim is confusing. It is not understood if the “two parts” are separated by only a “flap”, or if the “two parts” are separated by “flap, an upper part and a lower part and a through hole”.
Claim Objections
Claim 1 objected to because of the following informalities:  
In lines 3 and 5 of the claim begins with an upper case word “A”. Taking in consideration that each claim should be constructed in one sentence. The use of the word upper case might indicate plurality of sentences in the claim. It is suggested to change said word “A” to lower case. Appropriate correction is required.
In lines 5 and 6, of the claim uses the term “implant”, but at the same time in line 2 uses the term “dental implant”. Even when the Office understands that both terms refer to the same limitation, it is suggested to maintain the same nomenclature across the claims in order to avoid potential confusion. Appropriate correction is required.
In lines 5 of the claim uses the term “scanning body”, but in line 3 uses the term “hollow scanning body”. Even when the Office understands that body terms refer to the same limitation. It is suggested to use one of the two terms across the claims. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: 
In line 2 and 3 describes “an upper part and a lower part and a through hole”. However, when using the conjunction word of “and” is to introduce a last additional comment or element to the list. In the present claim is using the term “and” in two consecutive times. Appropriate correction is required.
Claim 13 is objected to because of the following informalities:
In line 2 uses the term “upper and lower parts”, even when the Office understand that it refers to the “upper part” and the “lower part” described in claim . Appropriate correction is required.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 
Claim 1 uses the term “means of a scanner” in the preamble, which will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber (US 20110020764 A1).
[AltContent: arrow][AltContent: textbox (Upper cavity)][AltContent: textbox (Intermediate protrusion)][AltContent: arrow][AltContent: ][AltContent: textbox (Lower end with a support surface)][AltContent: arrow][AltContent: textbox (Outer Upper Scanning surface)][AltContent: ][AltContent: textbox (Outer Upper Scanning surface)]
    PNG
    media_image1.png
    167
    283
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    168
    287
    media_image2.png
    Greyscale

[AltContent: ][AltContent: ][AltContent: textbox (Lower end with a support surface)]
    PNG
    media_image3.png
    163
    283
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    207
    273
    media_image4.png
    Greyscale

[AltContent: textbox (Scanner )][AltContent: arrow]
    PNG
    media_image5.png
    385
    404
    media_image5.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Implant)][AltContent: ][AltContent: textbox (Upper cavity )][AltContent: ][AltContent: ][AltContent: textbox (Protrusion )][AltContent: textbox (Flat support surface of the intermediate protrusion )][AltContent: arrow][AltContent: textbox (Connection element)][AltContent: ][AltContent: ][AltContent: textbox (Lower end with a support surface)][AltContent: ][AltContent: textbox (Outer Upper Scanning surface)]
    PNG
    media_image6.png
    401
    378
    media_image6.png
    Greyscale

Regarding claim 1, Weber discloses an intraoral scanning device for digitally recording the position of a dental implant by means of a scanner (22) (see Fig. 4 above and [0001-0002 and 0010]), including: 
- A hollow scanning body (1) (see annotated Fig. 1a-1d, and 5a above, and [0011, 0012, 0022, 0023]) with an outer upper scanning surface (6) and a lower end with a support surface (9, 11) (see annotated Fig. 1a-1d, and 5a above), and 
- A connection element (see annotated Fig. 5a above), for connecting the implant to the scanning body (1), with a connection at its lower end for connecting to the implant and a housing on its upper end for receiving a magnet (18) (the magnet (18)  acting as a 
Regarding claim 3, Weber discloses that the scanning body (1) includes an inner housing (12) to receive a magnet. (See Fig. 5a above and [0005, 0007, 0008, 0064, 0068 and 0070])
Regarding claim 4, Weber discloses that the scanning body (1) includes at least: 
- three geometric surfaces on the lower scanning surface thereof in order to allow the implant to be positioned by the reading of the scanner (22), and 
- a mark that determines the lower limit for a proper reading by the scanner and which must be accessible to the same. (See [0013, 0014, 0016, 0024, 0026 and 0028])
Regarding claim 5, Weber discloses that the lower end of the scanning body includes a polygonal shape to prevent rotation on the implant. (See [0063, 0073])
Regarding claim 6, Weber discloses that the lower end of the scanning body includes a circular shape to allow rotation on the implant. (See [0063, 0073])
Regarding claim 7, Weber discloses that the material of the scanning body is a biocompatible, metal or non-metal material. (See [0055])
Regarding claim 10, Weber discloses that the connection element includes an intermediate protrusion (4) with a flat support surface (see annotated Fig. 1a and 5a above).  
Regarding claim 11, Weber discloses that the connection element, near the upper end thereof, includes a protrusion as a gripping or securing element, on the inside of which the upper cavity is located. (See annotated Fig. 1b, 5a – at the center of the upper end of the protrusion includes a cavity shaped to grab the element 32)
Allowable Subject Matter
Claims 2, 8, 9, 12 and 13 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772